895 F.2d 1421
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.James G. PERRY, Petitioner,v.DEPARTMENT OF HEALTH AND HUMAN SERVICES, Respondent.
No. 89-3194.
United States Court of Appeals, Federal Circuit.
Jan. 23, 1990.

Before RICH and PAULINE NEWMAN, Circuit Judges, and EDWARD DUMBAULD, Senior District Judge.*
PER CURIAM.


1
The decision of the Merit Systems Protection Board, MSPB Docket No. HQ75218810003, holding that the issuance on June 22, 1987 of an Official Reprimand of Administrative Law Judge Perry is not an appealable action in terms of 5 U.S.C. Sec. 7521, is affirmed, for the reasons stated in the Board's opinion.  Reprimands are not among the actions set forth in 5 U.S.C. Sec. 7521, and the Board did not err in its holding that the circumstances of this reprimand did not amount to constructive removal or interference with the decisional independence of an administrative law judge.


2
The reprimand, in accordance with its terms, should have been removed from Mr. Perry's personnel file on June 22, 1989.  Mr. Perry reports that this had not been done as of about November 6, 1989.  Government counsel undertook to assure that the reprimand will be promptly removed.  Counsel shall advise the court of the completion of this step.



*
 Edward Dumbauld, Senior District Judge, United States District Court for the Western District of Pennsylvania, sitting by designation pursuant to 28 U.S.C. Sec. 293(a)